

115 HR 1016 IH: Federal Executive Accountability Act of 2017
U.S. House of Representatives
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1016IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Ms. DeLauro (for herself, Mr. McGovern, Ms. Slaughter, Mr. Raskin, Mr. Quigley, Mr. Blumenauer, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend the Inspector General Act of 1978 to establish an Office of Inspector General in the
			 Executive Office of the President, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Executive Accountability Act of 2017. 2.Office of Inspector General in the Executive Office of the President (a)Establishment (1)In generalSection 12 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (A)in paragraph (1), by striking or the Director of the National Reconnaissance Office and inserting the Director of the National Reconnaissance Office; or the President (with respect to the Executive Office of the President); and
 (B)in paragraph (2), by striking or the National Reconnaissance Office and inserting the National Reconnaissance Office, or the Executive Office of the President. (2)Appointment of Inspector GeneralNot later than 120 days after the date of the enactment of this Act, the President shall appoint an individual as the Inspector General of the Executive Office of the President in accordance with the requirements of section 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.).
 (b)Special provisionsThe Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting after section 8M the following:
				
					8N.Special provisions concerning the Executive Office of the President
						(a)Audits, investigations, and issuance of subpoenas
 (1)Authority, direction, and controlNotwithstanding the last two sentences of section 3(a), the Inspector General of the Executive Office of the President shall be under the authority, direction, and control of the President with respect to audits or investigations, or the issuance of subpoenas, that require access to information concerning any of the following:
 (A)The identity of a confidential source, including a protected witness. (B)An intelligence or counterintelligence matter.
 (C)An undercover operation. (2)Prohibition in certain situationsWith respect to the information described in paragraph (1), the President may prohibit the Inspector General of the Executive Office of the President from initiating, carrying out, or completing any audit or investigation, or from issuing any subpoena, after the Inspector General has decided to initiate, carry out, or complete such audit or investigation, or to issue such subpoena, if the President determines that such prohibition is necessary to prevent the disclosure of any information described in paragraph (1).
							(3)Notice after prohibition
 (A)To Inspector GeneralIf the President exercises any power under paragraph (2), not later than 30 days after exercising any such power, the President shall notify the Inspector General of the Executive Office of the President in writing, stating the reasons for exercising that power.
 (B)To CongressNot later than 30 days after receiving a notice under subparagraph (A), the Inspector General of the Executive Office of the President shall transmit a copy of the notice to the chair and ranking member of each of the following:
 (i)The Committee on Oversight and Government Reform of the House of Representatives. (ii)The Committee on the Judiciary of the House of Representatives.
 (iii)The Committee on Homeland Security and Governmental Affairs of the Senate. (iv)The Committee on the Judiciary of the Senate.
 (v)Any other appropriate committee or subcommittee of Congress. (b)Semiannual reports (1)Additional information to be includedAny semiannual report prepared by the Inspector General of the Executive Office of the President under section 5(a) shall also include the following:
 (A)With respect to each significant recommendation on which corrective action has been completed, a description of the corrective action.
 (B)A certification of whether the Inspector General of the Executive Office of the President has had full and direct access to all information relevant to the performance of the functions of the Inspector General.
 (C)A description of any audit, inspection, or evaluation occurring during the reporting period in which the Inspector General of the Executive Office of the President could not obtain relevant information due to an exercise of power by the President under subsection (a)(2).
 (D)Such recommendations as the Inspector General of the Executive Office of the President considers appropriate with respect to efficiency in the administration of programs and operations undertaken by the President, and the detection and elimination of fraud, waste, and abuse in such programs and operations.
 (2)Submission to PresidentNotwithstanding section 5(b), the Inspector General of the Executive Office of the President shall submit to the President the semiannual reports prepared under section 5(a), including the additional information required under paragraph (1), not later than April 30 and October 31 of each year.
 (3)Transmission to CongressNot later than 30 days after receiving a semiannual report under paragraph (2), the President shall transmit the semiannual report, including any comments the President considers appropriate, to the chair and ranking member of each of the following:
 (A)The Committee on Oversight and Government Reform of the House of Representatives. (B)The Committee on the Judiciary of the House of Representatives.
 (C)The Committee on Homeland Security and Governmental Affairs of the Senate. (D)The Committee on the Judiciary of the Senate..
 (c)Technical and conforming amendmentsThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by striking subpena each place the term appears and inserting subpoena;
 (2)by striking subpenas each place the term appears and inserting subpoenas; (3)in section 8G(a)(1)—
 (A)by striking subparagraph (C); and (B)by redesignating subparagraphs (D) through (F) as subparagraphs (C) through (E), respectively; and
 (4)in section 8J, by striking 8E and all that follows through this Act and inserting 8E, 8F, 8H, or 8N of this Act. (d)Over-Classification audit (1)Evaluations requiredThe Inspector General of the Executive Office of the President, in consultation with the Information Security Oversight Office of the National Archives and Records Administration, shall carry out two evaluations of the Executive Office of the President—
 (A)to assess whether applicable classification policies, procedures, rules, and regulations have been adopted, followed, and effectively administered within the Executive Office of the President; and
 (B)to identify policies, procedures, rules, regulations, or management practices that may be contributing to persistent misclassification of material within the Executive Office of the President.
					(2)Deadlines for evaluations
 (A)Initial evaluationThe first evaluation required under paragraph (1) shall be completed not later than one year after the date of the enactment of this Act.
 (B)Second evaluationThe second evaluation required under paragraph (1) shall review progress made pursuant to the results of the first evaluation and shall be completed not later than one year after the date on which the first evaluation is completed.
 (3)CoordinationThe Inspector General of the Executive Office of the President shall coordinate with other Inspector Generals and the Information Security Oversight Office to ensure that evaluations follow a consistent methodology, as appropriate, that allows for cross-agency comparisons.
				(4)Reports required
 (A)In generalNot later than 45 days after the completion of an evaluation, the Inspector General of the Executive Office of the President shall submit to the appropriate entities a report on that evaluation.
 (B)ContentEach report submitted under subparagraph (A) shall include a description of— (i)the policies, procedures, rules, regulations, or management practices, if any, identified by the Inspector General under paragraph (1)(b); and
 (ii)the recommendations, if any, of the Inspector General to address any such identified policies, procedures, rules, regulations, or management practices.
 (5)Appropriate entities definedIn this subsection, the term appropriate entities means each of the following: (A)The Committee on Oversight and Government Reform of the House of Representatives.
 (B)The Committee on the Judiciary of the House of Representatives. (C)The Committee on Homeland Security and Governmental Affairs of the Senate.
 (D)The Committee on the Judiciary of the Senate. (E)Any other appropriate committee or subcommittee of Congress.
 (F)The President. (G)The Director of the Information Security Oversight Office.
					